DETAILED ACTION
Claims 1 through 10 originally filed 27 June 2019. By amendment received 24 May 2021; claim 9 is amended and claim 8 is cancelled. Claims 1 through 7, 9, and 10 are addressed by this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments have been fully considered; they are addressed below.

Applicant argues that the amendment to claim 9 overcomes the previous rejection under 35 U.S.C. 112(b). This argument is correct and this previous rejection is withdrawn.

Applicant argues that the cancellation of claim 8 overcomes all previous rejections of this claim. This argument is correct and all rejections of claim 8 are withdrawn.

Applicant argues that the obviousness rejection over the combination of Tanaka et al. (Tanaka, US Pub. 2014/0036940) and Nagano et al. (Nagano, US Pub. 2004/0066812) is improper because, according to applicant, Nagano does not teach "driving the gain region after the control values have been reached within the first range" as required by claim 1. To support this argument, 
Applicant's argument is not persuasive because the rejection is based on the combined teachings of Tanaka and Nagano. Tanaka teaches, in Figures 1 and 2, control of laser device 30 by means of a first thermo-cooler 31 and first heater 10. Nagano teaches a method of preheating a laser in preparation for laser startup to achieve a desired temperature (see Nagano, p. [0011]). Since the method of Nagano prepares the laser for operation by initializing the temperature of the laser and since Tanaka regulates the temperature of the laser device by thermo-cooler 31 and heater 10, the method of Nagano suggests operating the thermo-cooler 31 and heater 10 in the general manner described by Nagano.
The disputed claim limitation "driving the gain region after the control values have been reached within the first range" was taught by the combined teachings of Tanaka (Figs. 1-2 showing TEC 31 and heater 10 for laser 30) and Tanaka (p. [0011] explaining the desired thermal operation). One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Applicant's argument that Nagano alone does not teach all elements controlled by the control method cannot be sufficient to show nonobviousness because these elements are taught by not just Nagano alone, but by Tanaka and Nagano as applied in the rejection of record.

Applicant argues that the obviousness rejection over the combination of Tanaka and Nagano is improper because, according to applicant, Tanaka does not teach "determining whether respective control values of the first thermo-cooler and the first heater are reached within a first range of target values" as required by claim 1. To support this argument, applicant asserts that 
Applicant's argument is not persuasive. Tanaka discloses that thermistor 32 determines the temperature of the laser device 30 (see p. [0049]) which is controlled by heaters 10 (see p. [0058]). Tanaka further indicates how the heaters 10 and thermo-cooler 31 jointly operate to alter the temperature of the laser in p. [0103].
The temperature read by TH1 depends on both the temperature of the laser 30 and the temperature of TEC 31. These temperatures depend on the control values input to heaters 10 and TEC 31. Since Tanaka performs the required determining step on the basis of the reading of TH1 and since the reading of TH1 is indicative of both the control values of the first thermo-cooler 31 and the first heater 10, Tanaka reads on the requirement that the determining step be performed on the basis of the respective control values of the first thermo-cooler and the first heater being within a first range of target values. Since Tanaka reads on this feature, this argument is not persuasive.

The Officially Noticed facts "it was known in the art that an operational laser generates heat and, thus, requires a lesser degree of additional heating to achieve the same temperature as a laser that is not being driven", "it was known in the art that a laser device may be initialized to a given operational temperature by merely heating the laser at a level close to the desired temperature", and "it was known in the art that the output frequencies of a laser device such as employed in Tanaka are highly temperature dependent" are not challenged in the present response. Since these Officially Noticed fact were not traversed, they are taken to be admitted prior art (MPEP §2144.03C). Please note that, even though a fact is taken to be admitted prior art, the 

As such, all claims are addressed as follows:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 through 10 rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (Tanaka, US Pub. 2014/0036940) in view of Nagano et al. (Nagano, US Pub. 2004/0066812).

Regarding claim 1, Tanaka discloses, "A wavelength tunable laser diode including a gain region" (p. [0033] and Fig. 1, pt. 30).  "A first wavelength selection region integrated with a gain region" (p. [0034], [0048], and Fig. 2, pts. 30, A, and B).  "A first heater" (p. [0042] and Fig. 2, pts. 10).  "A first thermo-cooler on which the wavelength tunable laser diode is mounted" (p. [0049] and Fig. 1, pts. 30 and 31).  "The first thermo-cooler being configured to control a temperature of the wavelength tunable laser diode" (p. [0058] and Fig. 1, pts. 30 and 31).  "Acquiring a drive condition of the wavelength tunable laser diode to make the wavelength tunable laser diode oscillate at a wavelength" (p. [0090] and Fig. 9, pts. S4, S5, and S6).  "[The drive 

Regarding claim 2, Tanaka discloses, "Wherein the first heater includes a plurality of heaters" (p. [0042] and Fig. 2, pts. 10).  Tanaka does not disclose, "Wherein the driving the gain region is performed after all the control values of the plurality of heaters are reached."  Nagano discloses, "Wherein the driving the gain region is performed after all the control values of the plurality of heaters are reached" (p. [0011]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tanaka with the teachings of Nagano for the reasons provided above regarding claim 1.  

Regarding claim 3, Tanaka discloses, "Wherein the wavelength tunable laser diode further includes a second wavelength selection region and a second heater" (p. [0042] and Fig. 2, pts. 10, where there are three heaters 10 such that one heater is regarded as the first heater and another is regarded as the second heater).  "Acquiring a drive condition of the second heater" (p. [0090] and Fig. 9, pts. S4, S5, and S6).  "[The drive condition of the second heater acquired] from the memory" (p. [0090] and Fig. 9, pts. S4 and S5).  "Driving the second heater based on the drive condition of the second heater" (p. [0058]).  "Determining whether a control value of the second heater is reached within a second range of a target value of the second heater" (p. [0093] and Fig. 9, pt. S7).  Tanaka does not disclose, "Wherein the driving the gain region is performed after the respective control values of the first thermo-cooler and the first heater have been reached within the first range and the control value of the second heater has been reached within the second range."  Nagano discloses, "Wherein the driving the gain region is performed after the respective control values of the first thermo-cooler and the first heater have been reached within the first range and the control value of the second heater has been reached within the second range" (p. [0011], where it is understood from Nagano that the laser device is to be entirely initialized thermally prior to driving the laser).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tanaka with the teachings of Nagano for the reasons provided above regarding claim 1.  

Regarding claim 4, Tanaka discloses, "Wherein the control value of the first heater corresponds to electrical power value supplied to the first heater" (p. [0058]).  

Regarding claim 5, Tanaka discloses, "Wherein the laser device further includes a first thermistor on the first thermo-cooler" (p. [0049] and Fig. 1, pt. 32).  "Wherein the control value of the first thermo-cooler corresponds to electrical power value supplied to the first thermo-cooler 31" (p. [0058] and Fig. 1, pt. 31).  "Wherein the first thermo-cooler is controlled based on a detection result of the first thermistor" (p. [0091] and Fig. 1, pts. 31 and 32).  

Regarding claim 6, Tanaka discloses, "Wherein the control value of the second heater corresponds to electrical power value supplied to the first heater" (p. [0042] and Fig. 2, pts. 10, where setting these heaters must be coordinated in a corresponding manner so as to successfully select the desired operational wavelength).  

Regarding claim 7, Tanaka discloses, "Wherein the laser device further includes a wavelength detection portion configured to detect an optical wavelength output from the wavelength tunable laser diode" (p. [0051] and Fig. 1, pt. 50).  "Wherein the control value of the first thermo-cooler corresponds to electrical power value supplied to the first thermo-cooler" (p. [0058] and Fig. 1, pt. 31).  "Wherein the first thermo-cooler is controlled based on a detection result of the wavelength detection portion" (p. [0056], [0094], and Fig. 1, pts. 31, 50, 52, 55, and 70, where the currents from detectors 52 and 55 form the basis of the control of TEC 31).  

Regarding claim 9, the combination of Tanaka and Nagano does not disclose, "Determining whether respective control values of the first thermo-cooler and the first heater are reached within another range of target values after the driving the gain region."  The examiner takes Official Notice of the fact that it was known in the art that an operational laser generates heat 
The combination of Tanaka and Nagano does not disclose, "Wherein the another range is narrower than the first range."  The examiner takes Official Notice of the facts 1) it was known in the art that a laser device may be initialized to a given operational temperature by merely heating the laser at a level close to the desired temperature and 2) it was known in the art that the output frequencies of a laser device such as employed in Tanaka are highly temperature dependent. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select a narrower range for the another range than the first range so as to expedite the process of initializing the temperature of the laser by using a coarser temperature requirement for the first range than the stringent temperature requirement otherwise imposed by normal operation which is controlled by the another range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 10, Tanaka discloses, "Outputting light beam from the wavelength tunable laser diode after the driving the gain region" (p. [0095] and Fig. 9, pts. S6 and S12).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Hagan whose telephone number is (571)270-1242.  The examiner can normally be reached on Monday, Wednesday, and Thursday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/S.P.H/Examiner, Art Unit 2828                                                                                                                                                                                                        

/MINSUN O HARVEY/Supervisory Patent Examiner, Art Unit 2828